DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,488,172 (Wenning) in view of US PGPub 2017/0325634 (Cai).
With respect to claim 1: Wenning discloses a method of making a vacuum insulated cabinet for a refrigerator comprising: welding sheet metal (“a stainless steel plate or a corrosion-protected steel plate” @ Col. 5 line 4) to form an external wrapper (see Col. 5 lines 1-20), the external wrapper (outer tubular element 19 and cover 21) including an interior and welded areas (at least the areas of ends 20, potentially also at the vacuum-tight overlap joint between tubular element 19 and cover 21) with an outboard-facing side and an inboard-facing side (Fig. 1); welding sheet metal (“a stainless steel plate or a corrosion-protected steel plate” @ Col. 4 lines 42-43 and/or “corrosion-protected steel sheet or a stainless steel plate” @ Col. 4 line 50) to form a first liner (inner lining/shell 12 and cover 15) configured to be disposed within the interior of the external wrapper (see Fig. 1 and Col. 4 line 33 to Col. 5 line 8), the first liner including welded areas (areas of ends 14 and the welded overlap joint between shell 12 and cover 15) with an outboard-facing side and an inboard-facing side (Fig. 1); and disposing the first liner within the interior of the external wrapper, leaving a space between the first liner and the external wrapper (Fig. 1 and Cols. 5-6).
Cai’s invention is to vacuum vessels such as refrigerators and freezers, which encompasses Wenning’s vacuum-insulated refrigerator. Cai’s invention is how to seal and maintain the vacuum inside the vessel, without using additional coupling members or 
In Figs. 3-6, the first sealant layer 322/422/522/622 is applied at a locking interface 325/425/525-1/625. In Figs. 3-4 and 6, the second sealant layer 324/424/624 is applied at a non-locking interface 326/426/626. In Fig. 5, the second sealant layer 524 is applied at a locking interface 525-R. 
In Fig. 3, the first sealant layer 322 and locking interface 325 are behind the second sealant layer 324 and non-locking interface 326. In Figs. 4 and 6, the first sealant layer 422/622 and locking interface 425/625 are in front of the second sealant layer 424/624 and non-locking interface 426/626. In Fig. 5, the first sealant layer 522 is behind the second sealant layer 524.
Cai [0035] states that both the first and second sealant layers can be invisible from outside the vacuum vessel, thereby forming an “invisible seal”. Such embodiments may use a sealant and/or adhesive. Cai [0035] further states that in some embodiments, a sealing tape can be used as at least a part of the second sealing layer, and may be visible from outside the vacuum vessel.
Cai [0038] states that the first sealant layer and the second sealant layer may comprise a sealant, an adhesive, a sealing tape, or combinations thereof. Examples of 
Cai [0039] states that the first and second sealant layers can be the same or different materials (IE - sealant, adhesive, tape, or a combination). In a number of embodiment, the second sealant layer can be formed by a suitable process, such as metal welding, plastic welding, heat sealing, hot stamping, and/or vibration welding, among other possibilities. 
Cai [0041] states that while Fig. 3 shows the second sealant later 324 at the non-locking interface 326, the second sealant layer 324 may be positioned at a locking interface (e.g., locking interface 325 of Fig. 3), or second sealant layer 324 may be positioned at another location that is in, partially in, or surrounding the interface 311.
Cai [0043] states that the orientation and total number of interfaces (e.g., a total number of locking interfaces and/or a total number of non-locking interfaces having a respective sealant layer associated therewith) may be varied. 
Cai’s invention includes forming the second sealant layer as a metal weld, and forming the first sealant layer as a sealant, adhesive, tape, or a combination thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Cai’s sealant, adhesive, tape, or a combination thereof at the welds of Wenning’s vacuum-insulated refrigerator, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to add Cai’s sealant, adhesive, tape, or a combination thereof at the welds of Wenning because the sealant, adhesive, tape, or a 
With respect to claim 11: By making the same combination as in the rejection of claim 1, Wenning in view of Cai makes obvious a vacuum insulated cabinet for a refrigerator comprising: an external wrapper (Wenning’s outer tubular element 19 and cover 21) forming an interior, the external wrapper comprising sheet metal (“a stainless steel plate or a corrosion-protected steel plate” @ Col. 5 line 4) including welded areas (at least the areas of ends 20, potentially also at the vacuum-tight overlap joint between tubular element 19 and cover 21), the welded areas having an outboard-facing side and an inboard-facing side (Wenning Fig. 1), and an adhesive (Cai’s sealant layer) covering at least one of the outboard-facing side and the inboard-facing side of the welded areas; a first liner (Wenning’s inner shell 12 and cover 15) disposed within the interior of the external wrapper, the first liner comprising sheet metal (“a stainless steel plate or a corrosion-protected steel plate” @ Col. 4 lines 42-43 and/or “corrosion-protected steel sheet or a stainless steel plate” @ Col. 4 line 50) including welded areas (areas of ends 14 and the welded overlap joint between shell 12 and cover 15), the welded areas having an outboard-facing side and an inboard-facing side, and an adhesive (Cai’s sealant layer) covering at least one of the outboard-facing side and the inboard-facing side of the welded areas; a space between the first liner and the external wrapper (Wenning Fig. 1); and a vacuum insulated core (thermal insulation material 18 and thermal insulation element 24) disposed within in the space.
With respect to claims 2 and 12: Wenning and Cai both show single-chamber housings (refrigerators). 
OFFICIAL NOTICE is taken that it is known in the refrigerator appliance art to have a refrigerator appliance (housing) that encloses a refrigerator compartment and a freezer compartment, with some form of a wall or partition separating the two compartments. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a second liner (a second of Wenning’s inner shell 12) according to Wenning’s construction, and to put Cai’s sealant/adhesive/tape/combination thereof on the welds, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
IE - it is obvious to form a refrigerator appliance having two chambers (liners) according to the method disclosed by the combination of Wenning and Cai, in order to form a common two-chamber refrigerator appliance that maintains vacuum insulation therein. 
In the combination, the claimed space between the second liner and the external wrapper is the vacuum space. In the combination, the claimed space between the two liners is comprised in the partition or wall that separates the two compartments/chambers. 
With respect to claims 3-4 and 13-14: Cai [0035] states that both the first and second sealant layers can be invisible from outside the vacuum vessel, thereby forming an “invisible seal”. Such embodiments may use a sealant and/or adhesive. Cai [0035] further states that in some embodiments, a sealing tape can be used as at least a part of the second sealing layer, and may be visible from outside the vacuum vessel.
See Wenning Fig. 1. In the combination, it is obvious to put Cai’s sealing tape on the outboard-facing side the weld that connects ends 20 of the outer tubular element 19. Such sealing tape faces down towards the receptacle housing 27. 

With respect to claims 5-6 and 15-16: Cai [0038] states that the first sealant layer and the second sealant layer may comprise a sealant, an adhesive, a sealing tape, or combinations thereof. Examples of sealants include, but are not limited to, silicon sealants. Examples of adhesives include, but are not limited to, epoxy adhesives. Examples of sealing tape include, but are not limited to, aluminum and/or copper sealing tapes. 
In the combination, it is obvious to have “an adhesive” and “a second adhesive, different than the adhesive” as claimed by applying a combination of sealant, adhesive, and sealing tape at the welds of Wenning. 
Regarding relying on Cai’s sealant and/or sealing tape as “an adhesive” and/or “a second adhesive” as claimed, silicon sealants and/or sealing tapes adhere to an item, and may adhere two or more items together. As such, the sealant and/or sealing tape of Cai is/are interpreted as “an adhesive” and/or “a second adhesive” as claimed. 
With respect to claims 7-8 and 17-18: In that each of Cai’s sealant layers is formed of a sealant, adhesive, tape, or a combination thereof (physical structure), each sealant layer necessarily has some thickness. However, Cai remains silent as to dimensions of the sealant layers.

The sealant layer having some degree of thickness makes obvious the 0.05 inches/1.27 mm, because that is a very small thickness. It is obvious that a tape, silicon sealant, epoxy adhesive, or some combination thereof would be 1.27 mm or greater in thickness. 
One would not want the sealant layer to be too thick, particularly when disposed inside the vacuum cavity, because the sealant would occupy space that could be filled with insulation material. If the sealant layer is applied on the outboard side of the external wrapper or liners, the layer would project from the exterior of the external wrapper, or would project into the interior compartment. This makes obvious keeping the sealant layer 1.5 inches thick at a maximum.  
With respect to claims 9-10 and 19-20: Cai [0038] states that the first sealant layer and the second sealant layer may comprise a sealant, an adhesive, a sealing tape, or combinations thereof. Examples of sealants include, but are not limited to, silicon sealants. Examples of adhesives include, but are not limited to, epoxy adhesives. Examples of sealing tape include, but are not limited to, aluminum and/or copper sealing tapes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637